U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 Commission file number: 333-147979 CASEYCORP ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0523910 (State of incorporation) (I.R.S. Employer Identification No.) 410 Park Avenue, 15th Floor New York, New York 10022 (Address of principal executive offices) Tel: (888) 251-3422(Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Exchange Act:None Securities registered pursuant to Section12(g) of the Exchange Act:Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.
